NO. 07-08-0099-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                               FEBRUARY 12, 2009
                         ______________________________

                         TANISHA JO WALKER, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 55,666-A; HONORABLE HAL MINER, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant Tanisha Jo Walker appeals from her conviction, on an open plea to the

court, of the offense of possession of a controlled substance and the resulting sentence

of twelve years confinement in the Institutional Division of the Texas Department of

Criminal Justice. Appellant's attorney has filed a brief in compliance with Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and In re Schulman, 252
S.W.3d 403 (Tex.Crim.App. 2008). Agreeing with appointed counsel’s conclusion the
record fails to show any arguably meritorious issue that could support the appeal, we affirm

the trial court’s judgment.


       In July 2007, appellant was indicted for the offense of possession of cocaine, in an

amount of four grams or more but less than two hundred grams.1 The indictment also

contained a drug-free zone notice. In December 2007, appellant entered a guilty plea to

the charge as indicted and entered a plea of “true” to the drug-free zone notice, without a

plea agreement. On the same day, appellant appeared before the trial court for a

punishment determination.


       The trial court admonished appellant, ensured her plea was entered knowingly,

freely, and voluntarily, and explained the range of punishment applicable to this case. The

State then informed the court that on April 18, 2007, a narcotics officer received a tip that

two women were selling narcotics at an Amarillo apartment complex, less than a block

away from a school. The tip included a specific description of the vehicle and the women

involved. Officers investigating the tip saw a vehicle matching the description they were

given backing out of a driveway. When a passenger left the vehicle, officers saw she was

wearing clothes like those described in the tip. After officers stopped the individuals they

observed that appellant, also a passenger, also was wearing clothing like that described

in the tip. Appellant admitted to officers that she was at the apartment complex and




       1
          See Tex. Health & Safety Code Ann. § 481.115(d) (Vernon 2003) and §
481.134(c)(1) (Vernon 2003). This is a first degree felony punishable by imprisonment for
life or any term of not more than 99 years or less than ten years and a fine not to exceed
$20,000. Tex. Health & Safety Code Ann. § 481.134(Vernon 2003).

                                             2
admitted that she was holding “a lot” of drugs. During a search by a female officer, 9.61

grams of cocaine were found on appellant.


        Appellant acknowledged to the trial court that she heard the prosecutor’s recitation

of the facts and admitted that she had that “9 grams or so of cocaine” on her. Appellant

persisted in her plea of guilty and the court accepted it. The court further found the

evidence sufficient to find appellant guilty of the offense as charged in the indictment.

Appellant then testified on her own behalf with regard to punishment and, emphasizing her

young age, expressed her desire that the court grant her application for community

supervision.


         Following this testimony and arguments of counsel, the court assessed punishment

against appellant at confinement for a term of twelve years. Appellant timely filed her

notice of appeal.


       Thereafter, appellant's appointed appellate counsel filed a motion to withdraw and

a brief in support pursuant to Anders in which she certifies that she has diligently reviewed

the record and, in her professional opinion, under the controlling authorities and facts of this

case, there is no reversible error or legitimate grounds on which a non-frivolous appeal

arguably can be predicated. The brief discusses the procedural history of the case,

appellant’s plea of guilty, and the hearing concerning appellant’s punishment. Counsel has

certified that a copy of the Anders brief and motion to withdraw have been served on

appellant, and that counsel has advised appellant of her right to review the record and file

a pro se response. Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.–Waco 1994, pet.


                                               3
ref'd). By letter, this Court also notified appellant of her opportunity to submit a response

to the Anders brief and motion to withdraw filed by her counsel. Appellant has filed a

response in which she raises one issue.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this Court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).


       Because appellant entered an open plea of guilty, she waived any non-jurisdictional

defects, other than the voluntariness of her plea, that occurred before entry of the plea so

long as the judgment of guilt was rendered independent of, and is not supported by, the

alleged error. Young v. State, 8 S.W.3d 656, 666-67 (Tex.Crim.App. 2000). Thus, our

independent review of the record is limited to potential jurisdictional defects, the

voluntariness of appellant’s plea, potential error occurring before appellant’s plea that

resulted in or supports the judgment of guilt, and potential error occurring after the guilty

plea. Id.


       We note first that there is nothing in the record that supports existence of a

jurisdictional defect. Second, as noted in counsel’s brief, appellant’s plea was entered

freely and voluntarily as required by article 26.13 of the Code of Criminal Procedure. See

Tex. Code Crim. Proc. Ann. art. 26.13(b) (Vernon 2007). Counsel discusses the applicable




                                             4
law and the facts of appellant’s case and concludes there is no arguably meritorious point

that may be raised on this issue. We agree.


       In reaching this conclusion, counsel notes the possibility that appellant might argue

she received ineffective assistance of counsel. See Strickland v. Washington, 466 U.S.
668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) and Hernandez v. State, 726 S.W.2d 53, 57

(Tex.Crim.App. 1986) (establishing standard for effective assistance of counsel). We agree

with counsel that the record contains no support for such a contention.


       Additionally, as previously noted, the trial court thoroughly admonished appellant on

the record prior to accepting her open plea of guilty. Appellant indicated her understanding

of each admonishment. The record reflects that appellant also signed and submitted written

plea admonishments that included waivers, admonitions, and a judicial confession that the

trial court ensured was entered freely, voluntarily and knowingly. See Tex. Code Crim.

Proc. Ann. art 26.13 (Vernon 2007).       Our review of the record reveals no arguably

meritorious issue may be raised on this point.


       In her response, appellant contends that the punishment she received was too

severe. After a thorough review of the record, we find no arguably meritorious point may

be raised with regard to the punishment assessed to appellant. Because appellant’s plea

of guilty was an open plea and not based on an agreement with the State, the court was

free to impose any punishment accorded by statute. Jackson v. State, 680 S.W.2d 809,

814 (Tex.Crim.App. 1984). The trial court assessed punishment for appellant at twelve

years of confinement, a sentence at the lower end of the statutory range. See Tex. Health


                                             5
& Safety Code Ann. § 481.134(c) (Vernon 2003). It is the general rule that as long as a

sentence is within the proper range of punishment, it will not be disturbed on appeal.

Jackson, 680 S.W.2d at 814; Rodriguez v. State, 917 S.W.2d 90, 92 (Tex.App.–Amarillo

1996, pet. ref’d) (Texas courts have traditionally held that as long as the sentence is within

the range of punishment established by the Legislature in a valid statute, it does not violate

state or federal prohibitions).


       Our review convinces us that appellate counsel conducted a complete review of the

record. We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. We agree it

presents no arguably meritorious grounds for review. Accordingly, we grant counsel's motion

to withdraw2 and affirm the judgment of the trial court.




                                                  James T. Campbell
                                                      Justice




Do not publish.




        2
         Counsel shall, within five days after the opinion is handed down, send her client
 a copy of the opinion and judgment, along with notification of the defendant’s right to file
 a pro se petition for discretionary review. See Tex. R. App. P. 48.4.

                                              6